TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00185-CV


In the Best Interest of R.R.






FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 44,932, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant, R.R., moves to dismiss this appeal, asserting that the order from which he
appealed has been dismissed in the trial court.  We grant his motion and dismiss this appeal.

  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed on Appellant's Motion
Filed:   August 3, 2007